Title: From Thomas Jefferson to James Wilkinson, 30 August 1808
From: Jefferson, Thomas
To: Wilkinson, James


                  
                     Dear General 
                     
                     Monticello Aug. 30. 08. 
                  
                  The absence of General Dearborne & his great distance render it necessary to recommend a measure which should regularly go from him, but will not admit of that delay. the armed resistance to the embargo laws on the Canada line induced us at an early period to determine that the new recruits of the Northern states should be rendezvoused there, and I presume you recieved such instructions from Genl. Dearborne. in the mean time we have been obliged to make several detachments of militia to points on that line. this is irksome to them, expensive, troublesome & less efficacious. understanding that there are three companies of new recruits filled, or nearly filled at New York, I must pray you to order these, & indeed all the recruits of the state of New York, to Sacket’s harbour, Oswegatchee, & Plattsburg, in equal proportions to each, in order to support the Collectors in the execution of their duties, & this without any avoidable delay, giving notice to Governor Tompkins of their march & time of probable arrival at their destination, that he may give corresponding orders respecting the relief of the militia. I salute you with esteem & respect.
                  
                     Th: Jefferson 
                     
                  
               